DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hingorani (US 6,276,109).
Regarding Claim 1, Hingorani discloses a flexible plastic snap-receiving socket comprised of a mounting panel 40, support legs 54A, 54B, arranged to be spaced apart from each other, and a weakening structure 58A, 58B, wherein the support legs 54A, 54B are connected to the mounting panel 40 via the weakening structure 58A, 58B (see Fig. 4).
Regarding Clam 2, the weak structure 58A, 58B is more flexible than the other portions.
Regarding Claim 3, the socket is configured to be on an outer panel of a vehicle (see Fig. 1) to receive a snap 64 arranged on a structural part 24.
Regarding Claim 6, Hingorani discloses a connecting structure 82, 84 through which the snap pockets are additional connected to the vehicle panel.
Regarding Claim 7, the snap pocket 40 is a unitary structure (see Fig. 4 and 5).
Regarding Claim 10, Hingorani discloses a receiving aperture 50 at its center to receive a snap 64.
Regarding Claim 11, the aperture 50 is a guiding slot.
Regarding Claim 14, the wall thickness of the weak portion 58 is thinner than the rest of the body (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hingorani as applied to claims 1 and 11 above, and further in view of ordinary skill in the art.
Regarding Claim 4, Hingorani disclose the use of the structural part as an under door trim panel.  Whether the trim panel was on the door, adjacent the door or other wise located around the door, is merely an obvious matter of design choice for one having ordinary skill in the art as it is not only commonplace, but well-known in the art to use snaps/clips to attach trim to differing vehicle sections (see US 2008/0260454; US 20013/0001982 for various pedestal type clip/snap configurations for mounting various body panels).
Regarding Claim 5, the use of a V-shaped groove or a U-shaped grove, or any other groove, to create a weak area for folding of the pedestal of Hingorani is merely an obvious matter of design choice depending upon the manufacturing ability and the design requirements for the weakened areas.
Regarding Claim 12, the use of a V-shaped guiding slot to lead into a snap aperture is not only well-known, but common in the art to one having ordinary skill (see US 2013/0001982; Fig. 4).
Regarding Claim 13, Hingorani discloses that the snap 64 includes position limiting bosses 72 which interact with the snap pocket 40.  Whether the boss is on the snap or the snap pocket is merely an obvious matter of design choice for one having ordinary skill in the art.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612